Citation Nr: 0813041	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Kaposi's sarcoma due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1955. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation during Operation Teapot in 1955.  

2.  Kaposi's sarcoma was not manifest during service or 
within one year of separation.  

3.  Kaposi's sarcoma was not caused by exposure to ionizing 
radiation in service and is not otherwise related to service.


CONCLUSION OF LAW

Kaposi's sarcoma was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§  501, 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2000.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.

					Legal Criteria

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Claims based on exposure to ionizing radiation in service may 
be established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease. Third, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran has a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b) (5) 
(xxii).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii); 

					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  
Furthermore, there is no evidence of disability during 
service or within one year of separation and it is not so 
contended.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137.

The veteran essentially contends that he developed Kaposi's 
sarcoma as a result of exposure to ionizing radiation during 
service.  More specifically, he asserts that during service 
he participated in an atomic bomb testing.  It has been 
confirmed that the veteran was an atmospheric nuclear weapons 
test participant in Operation Teapot in 1955.  The DTRA 
estimated that the veteran's exposure to ionizing radiation 
was no more than 18 REM external gamma dose, 2 REM external 
neutron dose and a total skin dose to any skin area of 550 
REM.  Thus, the veteran is considered to be a radiation-
exposed veteran.  The record further demonstrates that the 
veteran is diagnosed with Kaposi's sarcoma.  

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).  The 
Board notes that Kaposi's sarcoma is not among the diseases 
subject to presumptive service connection based on in-service 
radiation exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Therefore, service connection for Kaposi's sarcoma 
is not warranted on a presumptive basis.  

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the RO obtained a 
dose assessment for the veteran's total in- service exposure 
to ionizing radiation, and then referred this case for an 
opinion as to whether sound scientific medical evidence can 
support the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  See Hilkert v. West, 12 Vet. App. 145, 148-
50 (1999) (en banc).  An April 2007 opinion issued by the 
Chief Public Health and Environmental Hazards Officer found 
that it is possible that the veteran's Kaposi's sarcoma might 
be related to the immunosuppressive effects of radiation but 
they cannot state that it is at least as likely as not to be 
responsible for the disorder.  Based on the opinion of the 
Chief Public Health and Environmental Hazards Officer and the 
record as a whole, the Director of the Compensation and 
Pension Service of the VA opined that there is no reasonable 
possibility that the veteran's Kaposi's sarcoma resulted from 
radiation exposure in service.  

The Board concludes that the opinion of the Chief Public 
Health and Environmental Hazards Officer is more probative 
than the private opinions.  The private opinions are 
remarkable in the lack of facts provided.  The examiners 
report a relationship to service (exposure) but fail to back 
up the opinions with reasoning.  A relatively bare 
conclusion, even written by a medical professional, with a 
limited factual predicate does not provide an opportunity to 
explore the bases of the opinion.  See Sander v. Derwinski, 2 
Vet. App. 97, 101 (1992).  To the extent that T.H.W. faults 
the VA opinion, such still does not change the fact that 
T.H.W.'s opinion lacks reasoning.  

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
still be reviewed to determine whether service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, 
the fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection, because he may in 
the alternative establish service connection by way of proof 
of actual direct causation.

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's Kaposi's sarcoma 
developed during service or within a year of separation or as 
a result of his exposure to ionizing radiation or any 
incident of service.  38 C.F.R. § 3.303(d); see Combee, 
supra.  Although there was a notation of foot trouble during 
the veteran's enlistment examination, service medical records 
are devoid of any complaints, findings or diagnosis of 
Kaposi's sarcoma.  Post service records also do not show a 
diagnosis of Kaposi's sarcoma within one year following the 
veteran's separation from active duty.  Post service medical 
records show that as of August 1995 the veteran was diagnosed 
with Kaposi's sarcoma of the right lower extremity.  This 
diagnosis was given approximately 40 years after the 
veteran's separation from active duty.  

In September 2000, the veteran's private physician, J.S., 
opined that from the veteran' description of his involvement 
in the nuclear arms testing program, the time elapsed since 
the exposure, the type of radiation exposed, location of the 
lesions and the rarity of this type of tumor in patient's of 
the veteran's ethnicity, it is at least conceivable that it 
may be related to prior radiation exposure.  In October 2001, 
A.G. opined that, based on the information supplied by the 
veteran, it is at least as likely as not that the veteran's 
Kaposi's sarcoma was due to radiation exposure in service.  

In a March 2003 VA compensation and pension examination it 
was noted that the veteran attributed his Kaposi's sarcoma to 
past radiation exposure in service.  The examiner opined that 
it is considerably less than likely that the veteran's 
Kaposi's sarcoma is casually related to putative exposure to 
radiation from military service.  The examiner found that 
there is no rationale found in review of available medical 
texts and literature suggesting that ionizing radiation 
exposure leads to Kaposi's sarcoma, and that to opine that 
there is a causal relationship would require speculation and 
there is currently insufficient data to provide this opinion.  

In an April 2007 opinion issued by the Chief Public Health 
and Environmental Hazards Officer it was found that it is 
possible that the veteran's Kaposi's sarcoma might be related 
to the immunosuppressive effects of radiation but they cannot 
state that it is at least as likely as not to be responsible 
for the disorder.  It was noted that damage to the immune 
system other than neoplastic transformation, if caused by 
radiation, would be an example of a deterministic effect.  
Deterministic changes generally are considered to have a 
threshold and the probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects is close to zero.  Based on this 
opinion and the entire record, the Director of the 
Compensation and Pension Service of the VA opined in April 
2007 that there is no reasonable possibility that the 
veteran's Kaposi's sarcoma resulted from radiation exposure 
in service.  

In June 2007, T.H.W., noted that he disagreed with the 
discussion that a threshold of thousands of rads must be 
exceeded in order to have a determinist effect or cause 
danger to the immune system.  He noted that a dose of 
thousands of rads to the whole body would be fatal and that 
the dose the veteran received he believed could have led to 
immunosuppression.  He further noted that he believed it is 
likely that this has led to the development of the veteran's 
Kaposi's sarcoma.  

The Board recognizes that the record contains conflicting 
medical opinions regarding whether the veteran's radiation 
exposure in service is related to the development of his 
Kaposi's sarcoma.  However, the Board finds that the opinion 
offered by T.H.W. is unpersuasive given the absence of a 
rationale for his favorable opinion.  Although J.S. opined 
that it is at least conceivable that the veteran's Kaposi's 
sarcoma may be related to prior radiation exposure and A.G. 
opined that it is at least as likely as not that the 
veteran's Kaposi's sarcoma was due to radiation exposure in 
service, the Board has placed greater probative value on the 
April 2007 opinion issued by the Chief Public Health and 
Environmental Hazards Officer who found that it is possible 
that the veteran's Kaposi's sarcoma might be related to the 
immunosuppressive effects of radiation but they cannot state 
that it is at least as likely as not to be responsible for 
the disorder.  This well reasoned opinion was based on the 
actual amount of radiation the veteran was exposed to, the 
nature of his condition, and the probability of harm given 
the dosage received.  

Accordingly, service connection for Kaposi's sarcoma must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

Service connection for Kaposi's sarcoma due to exposure to 
ionizing radiation is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


